     Case 2:21-cv-01259-RFB-VCF Document 23 Filed 09/03/21 Page 1 of 1



 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                ***
                                                             Case No. 2:21-cv-01259-RFB-VCF
 7    TONEY A. WHITE,
                   Plaintiff,                                   ORDER TO PRODUCE FOR
 8
                                                                  VIDEOCONFERENCE
 9    v.                                                           TONEY A. WHITE,
                                                                       #1214172
10
      JEREMY BEAN, et al
11                       Defendants.
12
           TO:    CALVIN JOHNSON, WARDEN, HIGH DESERT STATE PRISON, INDIAN
13                SPRINGS, NV
14           THE COURT HEREBY FINDS that TONEY A. WHITE, #1214172, is presently in
15   custody of the Nevada Department of Corrections, located at High Desert State Prison, Indian
16   Springs, Nevada..
17           IT IS HEREBY ORDERED that the Warden of High Desert State Prison or his
18   designee, shall arrange for and produce T O N E Y A . W H I T E , # 1 2 1 4 1 7 2 on or
19   about Tuesday, October 19, 2021, at        the   hour   of 1 0 : 0 0 a.m., for   a
20   videoconference     hearing    by zoomgov technology in the instant matter, and arrange for
21   his appearance on said date as ordered and directed by the Court entitled above, until
22   TONEY         A.     WHITE,          # 1 2 1 4 1 7 2 , is released and discharged by the said
23   Court; and that TONEY A. WHITE, #1214172, shall thereafter be returned to the
24   custody of the Warden, H i g h         Desert         State     Prison,          Indian
25   S p r i n g, Nevada, under safe and secure conduct.
26
            DATED this 3rd day of September, 2021.
27                                                      __________________________________
28                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
